Reasons for Allowance
1.            This application is in condition for allowance.
2.            Claims 1-10 and 12-19 are allowed.
3.            The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or otherwise teach the combination of limitations claimed in the aforementioned claims. In particular regarding independent claim 1, the prior art of record fails to disclose or otherwise teach a grafting apparatus including grafting members each provided with at least one plant holder formed to have a recessed shape so as to hold a plant for grafting. Specifically, the prior art does not disclose or otherwise teach a grafting apparatus including grafting members each provided with at least one plant holder formed to have a recessed shape so as to hold a plant for grafting, wherein the grafting members each comprises: a first piece; and a second piece couplable to and separable from the first piece, wherein the cutter cuts the plant for grafting into a portion held by the first piece and a portion held by the second piece, and wherein a joiner mutually joins the first piece and the second piece, to thereby mutually join the portion of the plant for grafting held by the first piece and the portion of the plant for grafting held by the second piece. 
Regarding independent claim 9, the prior art of record fails to disclose or otherwise teach a sowing apparatus including grafting members each provided with at least one plant holder formed to have a recessed shape so as to hold a plant for grafting. Specifically, the prior art does not disclose or otherwise teach a sowing apparatus including grafting members each provided with at least one plant holder formed to have a recessed shape so as to hold a plant for grafting, the sowing apparatus comprising a sower configured to place at least one seed of the plant for grafting in the at least one plant holder of each of the grafting members wherein the sower is configured to place the at least one seed in the seed storage section of the at least one plant holder.
Regarding independent claim 12, the prior art of record fails to disclose or otherwise teach a grafted seedling production method using grafting members each provided with at least one plant holder formed to have a recessed shape so as to hold a plant for grafting. Specifically, the prior art does not disclose or otherwise teach a grafted seedling production method using grafting members each provided with at least one plant holder formed to have a recessed shape so as to hold a plant for grafting, the 
Regarding independent claim 15, the prior art of record fails to disclose or otherwise teach a grafted seedling production system using grafting members each provided with at least one plant holder formed to have a recessed shape so as to hold a plant for grafting. Specifically, the prior art does not disclose or otherwise teach a grafted seedling production system using grafting members each provided with at least one plant holder formed to have a recessed shape so as to hold a plant for grafting, the system comprising a cutter to cut stems of the plants for grafting that are held by the plant holders each into a portion held by a first piece of each plant holder and a portion held by a second piece couplable to and separable from the first piece.
While JP 2013/215133 to Goto Toshie (cited by Applicant in IDS dated 08 April 2020) discloses grafting members each provided with at least one plant holder formed to have a recessed shape so as to hold a plant for grafting, Goto Toshie does not disclose or teach that the grafting members each comprises: a first piece; and a second piece couplable to and separable from the first piece.  Additionally, although U.S. Pat. Pub. No. 2011/0154730 to Okoshi discloses an automated grafted seedling producing device, the device does not utilize grafting members each provided with at least one plant holder formed to have a recessed shape so as to hold a plant for grafting.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643